UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6867



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LODERGUS DANIEL WILKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-00-483; CA-05-448-7)


Submitted:   September 27, 2005           Decided:   October 3, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lodergus Daniel Wilkins, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lodergus Daniel Wilkins seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion as

untimely filed.    We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).      This appeal period is

“mandatory and jurisdictional.”    Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

March 3, 2005.    The notice of appeal was filed on May 24, 2005.*

Because Wilkins failed to file a timely notice of appeal or obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED



     *
      We have given Wilkins the benefit of the ruling in Houston v.
Lack, 487 U.S. 266 (1988), in determining the date on which he
filed his materials in the district court.

                               - 2 -